Title: To John Adams from François Adriaan Van der Kemp, 9 December 1794
From: Van der Kemp, François Adriaan
To: Adams, John




Sir!
Kemp-wick at the oneida Lake 9 Dec. 1794.

I Should not have importuned your Excell—this year with another Letter did I not believe it dutiful to acquaint you with everÿ material change in mÿ circumstances—not that I Consider them impertant enough to merit much your Excell. attention, but that it Seems to bestow some impertance on me, in persuding me Self that you believe me not unworthy of communicating them with you. the Council of appointment of this State had appointed me, unanimous, as an adsistant justice and Justice of the peace for this countÿ—and maÿ particular situation, in an infant settlement in the Western parts, with other considerations, has overcome my resolutions—for a while—and persuaded me to the acceptance of this office, though I Shall be obliged to the Sacrifice of a part of my precious time, and Some additional expences—I hope howewer to endeavour, as long as I am continued, to acquit me Selves, with decency, and, if possible, to preserve the good opinion of mÿ well-wishers.
To this moment I have not yet been happy enough—to see Davila’s discourses—though I wrote, more than once for them to N. york and Philadelphia—I Shall consider it, as a particular mark of your Excellency’s continued kindness towards me, if the one or other time, your Excell—finds an opportunity of favouring me with their perusal.
France Verifies our predictions—and shall bring the doctrine of the Defence &. to the greatest degree of moral evidence—Tallien Shall be humbled in his laer, if they continue in the Same track—It is a change of measures what can Save France, not a change of men.  three years longer continuance of this anarchical despotism and the hopes of enjoying civil and Political Liberty shall be lost for ever for more than twenty millions of men.  Rather a Laborious Life of a forgotten farmer in the Western parts—than the brilliant greatness of those Parisien leaders, who to daÿ are Patriots—and to morrow Traitors—and rather the approbation of few honest neighbours, than the noisy applause, of an infatuated mob—
Permit me the Satisfaction to Send your Excelle—from time to time—a few Lines—I Shall not abuse of this favour—and few—Sir—are Sufficient, to remember your Excell—that—what others may protest, I really am with the Sincerest attachment and highest esteem / Your Excell’s most ob: and / humble Sert.

Fr. Adr. vander kemp.